Citation Nr: 0630463	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-28 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity, on appeal 
from an initial grant of service connection.

3.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity, on appeal 
from an initial grant of service connection.

4.  Entitlement to an evaluation in excess of 20 percent for 
diabetic cataracts, on appeal from an initial grant of 
service connection.

5.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with erectile dysfunction, on appeal from 
an initial grant of service connection.

6.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to Agent Orange exposure or, in the alternative, secondary to 
his service-connected diabetes mellitus.

7.  Entitlement to an effective date prior to November 20, 
2003, for the granting of service connection for peripheral 
neuropathy of the right lower extremity.

8.  Entitlement to an effective date prior to November 20, 
2003, for the granting of service connection for peripheral 
neuropathy of the left lower extremity.

9.  Entitlement to an effective date prior to November 20, 
2003, for the granting of service connection for diabetic 
cataracts.

10.  Entitlement to an effective date prior to November 20, 
2003, for the granting of a total disability evaluation based 
on individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Steven Z. Cohen, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Detroit, Michigan, 
Regional Office (RO), of the Department of Veterans Affairs.  
The veteran presented testimony before the Board in September 
2005; a transcript of that hearing was produced and has been 
included in the claims folder for review.

The veteran, through his representative, has filed a notice 
of disagreement concerning the effective dates assigned for 
various disability evaluations and a TDIU.  In addition to 
submitting notices of disagreement, during the veteran's 
hearing before the Board, the veteran (and his 
representative) provided testimony concerning the effective 
date matters.  The Untied States Court of Appeals for 
Veterans Claims (Court) has held that where the Board finds a 
notice of disagreement has been submitted from a matter that 
has not been addressed in a statement of the case the issue 
should be remanded to the RO/AMC for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, 
and as noted below, the veteran has not been sent a statement 
of the case with respect to these issues, and the remand 
action below addresses this item.

The issues of entitlement to service connection, increased 
ratings, and earlier effective dates are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
by the veteran.  


REMAND

First, the Board finds that the veteran has submitted a 
notice of disagreement with respect to the effective dates 
assigned for the granting of service connection for 
peripheral neuropathy of the lower extremities and for 
diabetic cataracts.  He also voiced disagreement with the 
effective date assigned for the granting of a TDIU.  He 
maintains that the date assigned to all four issues, that of 
November 20, 2003, should be earlier.  As a timely notice of 
disagreement has been filed, the Board's jurisdiction has 
been triggered and these issues must be REMANDED so that the 
RO can provide a statement of the case on the underlying 
claims that adequately notifies the veteran of the action 
necessary to perfect an appeal.

With respect to the issues involving increased evaluations, 
the veteran maintains that all five disabilities are 
underrated and has asked that higher evaluations be assigned 
thereto.  Additionally, he contends that he now suffers from 
peripheral neuropathy of the upper extremities and asks that 
service connection be granted for said disorder.  

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002 & 
Supp.2005); 38 C.F.R. § 3.159(b) (2005).  Furthermore, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claims, although the ultimate 
responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c) (2005).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).

A review of the veteran's claim folder indicates that the 
veteran has received treatment for his service-connected 
disabilities from various medical providers.  For example, he 
has received treatment at the Mayo Clinic, in Rochester, 
Minnesota, and he receives treatment for his eyes from a 
private clinician.  While the RO has been informed of these 
various service providers, the veteran's complete medical 
records from all of the medical specialists who have provided 
services to the veteran have not been obtained and included 
in the claims folder.  Per the VCAA above, the RO has a duty 
to obtain those records and if that is not successful, then 
to inform the veteran that it has attempted to obtain those 
records and that it is his responsibility to secure those 
records and forward them to the RO for review.

Moreover, the veteran has been diagnosed as having both 
peripheral neuropathy of the lower extremities and the upper 
extremities.  He has been granted service connection for 
peripheral neuropathy of the lower extremities.  In granting 
him service connection, the RO found that the peripheral 
neuropathy was secondary to his service-connected diabetes 
mellitus.  The RO based its decision on private and VA 
medical records.  However, service connection was not granted 
for peripheral neuropathy of the upper extremities even 
though the available private medical records indicated that 
he was suffering from such a condition.  In discussing this 
item, the RO did not discuss in detail the private medical 
report nor did the RO seek to obtain additional information 
as to why the private medical record was erroneous.  In other 
words, the RO did not distinguish why the evidence supported 
the claim involving the lower extremities but did not support 
the claim involving the upper extremities.  The Board 
believes that this apparent inconsistency should be addressed 
before further action is taken on the part of the Board with 
respect to the veteran's claim.  As such, this issue is 
remanded for the purpose of obtaining additional clarifying 
medical information.  

As noted above, from the Board's reading of the veteran's 
claim folder, and after reviewing the veteran's testimony 
before the Board, it appears that previous disability 
examinations of the veteran were accomplished by the 
examiners without the benefit of the veteran's complete 
medical file before them.  It is the opinion of the Board 
that thorough and contemporaneous medical examinations which 
take into account the records of prior medical treatment 
should be accomplished so that the disability evaluations 
will be a fully informed one in regards to the appellant's 
claims.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Said 
examination should be accomplished before the Board's 
decision on the merits of the issues now before it is issued.  
See also 38 C.F.R. § 4.2 (2005) (". . . if the [examination] 
report does not contain sufficient detail, it is incumbent on 
the rating board to return the report as inadequate for 
rating purposes"); 38 C.F.R. § 4.10 (2005) (the examiner 
must give a "full description of the effects of disability 
upon the person's ordinary activity"); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should ensure compliance 
with the duty to assist, documentation 
and notification requirements set forth 
by the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2005); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).

In particular, the RO/AMC must inform the 
claimant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim involving earlier effective 
dates; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.

Additionally, the RO/AMC must 
specifically tell the veteran what he 
must do in order to prevail on his claim 
involving earlier effective dates.  In 
other words, it must inform him of what 
evidence he must present that would allow 
the RO/AMC to issue a rating decision in 
his favor.  A copy of all information 
sent to the veteran should be included in 
the claims folder for future review.  

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2001 for the disabilities on appeal, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2005).

3.  After the above has been completely 
to the extent possible, the RO/AMC should 
schedule the veteran for the following 
examinations:  psychiatric, eye, 
neurology, urology, and internal 
medicine.  These examinations should be 
accomplished in order to determine the 
severity of the veteran's PTSD, 
peripheral neurology of the lower 
extremities, diabetic cataracts, diabetes 
mellitus, and erectile dysfunction.  The 
examiners should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history.

With respect to the neurological 
examination, not only should the examiner 
comment on the severity of the veteran's 
peripheral neuropathy of the lower 
extremities, but he/she should also 
provide comments with respect to any 
found peripheral neuropathy disorder of 
the upper extremities.  If such a 
disability is found in either one or both 
of the upper extremities, the examiner 
should provide comments with respect to 
the etiology of said found condition.  
The examiner is asked to state whether it 
is at least as likely as not that any 
such disorder is related to any in-
service disease or injury, including the 
veteran's service-connected diabetes 
mellitus.  If this matter cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.

Turning to the urology and internal 
medicine examinations, these examinations 
are being accomplished so that the Board 
has a complete picture of the symptoms 
and manifestations produced by the 
diabetes mellitus.  Of particular 
interest is whether the veteran now 
suffers from partial or complete erectile 
dysfunction that is alleviated through 
the use of prescription medication or 
through mechanical devises.  

The examiners must provide comprehensive 
reports including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate one of the 
disabilities, such testing or examination 
is to be done before completion of that 
particular examination report.

The results proffered by the examiners 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examinations be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2005); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO/AMC should issue a statement 
of the case as to all four issues 
involving earlier effective dates.  The 
veteran and his representative should be 
apprised of his right to submit a 
substantive appeal and to have his claims 
reviewed by the Board.  The RO/AMC should 
allow the veteran and his accredited 
representative the requisite period of 
time for a response.

Thereafter, the RO/AMC should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


